Case 7:17-cv-01339-VB-PED Document 160 Filed 06/16/20 Page 1 of 1

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAIQUAN K. FALLS,
Plaintiff,

 

 

Vv.

POLICE OFFICER MYRA RUDE, Shield
#451; POLICE OFFICER TREVOR LORD, :
Shield #469; POLICE OFFICER JONATHAN : ORDER OF DISMISSAL
SAINTICHE, Shield #466; SERGEANT :
WILLIAM ANDERSON, Shield #162; POLICE : 17 CV 1339 (VB)
OFFICER PATRICK BLOOMER, Shield #595; :
POLICE OFFICER CARLOS CANARIO,
Shield #458; POLICE OFFICER JEFFREY
PEREZ, Shield #283; POLICE OFFICER
CHRIS TABACHNICK, Shield #439
Defendant.
a ao vow ene eee eee x

 

The Court has been advised that the parties have settled this case. Accordingly, it is
hereby ORDERED that this action is dismissed without costs, and without prejudice to the right
to restore the action to the Court’s calendar, provided the application to restore the action is
made by no later than August 17, 2020. To be clear, any application to restore the action must be
filed by August 17, 2020, and any application to restore the action filed thereafter may be denied
solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are
cancelled. Any pending motions are moot.

Dated: June 16, 2020
White Plains, NY

SO ORDERED:

orf

Vincent L. Briccetti
United States District Judge

 
  
